Citation Nr: 0100639	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  96-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for residuals of a low back injury with degenerative 
disc disease (DDD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from July 1981 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The case returns to the Board following a remand to the RO in 
June 1997.  Subsequent to the Board's remand, the RO, by 
rating action of February 2000, granted service connection 
for dysthymia related to pain disorder secondary to the 
veteran's low back disability, assigned a 50 percent 
evaluation.  By rating action of July 2000, a total rating 
based on individual unemployability from April 2000 was 
assigned.  The veteran has not indicated disagreement with 
these actions.  

The veteran's appeal originally included the issue of service 
connection for a psychiatric disorder.  The RO resolved this 
issue in the veteran's favor in a February 2000 rating 
decision.  Accordingly, that issue is not before the Board on 
appeal.  

In addition, the veteran's appeal originally included the 
issue of whether he timely perfected an appeal of the July 
1993 rating decision with respect to the evaluation for the 
low back disability.  In the June 1997 decision, the Board 
determined that the veteran had timely perfected his appeal.  
Therefore, the claim currently before the Board is properly 
characterized, as set forth above, as entitlement to an 
initial disability rating greater than 20 percent for the low 
back disability.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Subjective manifestations of the veteran's low back 
disability low back pain that worsens with prolonged sitting 
or standing, limitation of motion, radiating pain primarily 
down the right leg, and right leg numbness and weakness.  
Objective manifestations include significant limited motion 
of the lumbar spine on all maneuvers and diffuse tenderness 
over the lumbar paraspinal musculature, as well as 
intermittent evidence of decreased sensation over the right 
thigh, discomfort with straight leg raising, and increased 
tone of the paraspinal musculature.  The veteran uses pain 
medication, a back brace, and occasionally a cane.  X-rays 
show mild degenerative disc disease at L4-5 and L5-S1.  
Electrodiagnostic studies are normal.  Recent magnetic 
resonance imaging shows disc desiccation at L4-5 and L5-S1.

3.  There is no evidence of spasm, absent reflexes, or other 
associated neurological abnormality.  In addition, there is 
no evidence of atrophy, weakness, swelling, deformity, 
fatigability, or incoordination.  VA orthopedic examiners 
have indicated that the veteran has, at most, mild to 
moderate impairment from low back disability.    


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 
percent for residuals of a low back injury with DDD have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.  Specifically, the 
veteran has not identified any additional private medical 
records that are relevant to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  

Factual Background

The veteran's service medical records showed complaints of 
low back pain.  Magnetic resonance imaging (MRI) performed in 
1989 showed DDD at L4-S1, disc bulge at L4-5, and disc 
herniation at L5-S1.  A physical evaluation board determined 
that the veteran was medically unfit for further duty by 
reason of medical disorders including herniated nucleus 
pulposus, limited range of motion, and bilateral paraspinal 
muscle spasm.  

The veteran submitted his claim for service connection for 
disorders including a low back disability in August 1992.  In 
connection with that claim, he underwent a VA general medical 
examination in association with that claim in January 1993.  
His symptoms included back pain and occasional numbness and 
aching in the lateral thighs and calves, usually associated 
with exertion.  He was unable to stand or to sit in one 
position for more than about 45 minutes due to back pain.  He 
used caution when lifting more than 50 pounds.  He stopped 
all high-impact activities due to back pain.  On examination, 
the veteran appeared to have some low back discomfort while 
sitting and standing.  He was able to bring his fingertips to 
about four inches past the knees on forward flexion.  He also 
had about 10 to 20 percent loss of lateral flexion 
bilaterally.  There was moderate to marked increase in 
paraspinal muscular tone throughout the lumbar region with 
some associated loss of lumbar curvature.  There was 
decreased sensation in most of the lateral right thigh.  
Neurological examination was otherwise negative.  The 
assessment was chronic low back pain consistent with chronic 
low back strain and possible early degenerative changes and 
chronic intermittent radiculopathy.  X-rays of the lumbar 
spine showed mild degenerative disc disease changes at L4-5 
and L5-S1.    

In a July 1993 rating decision, the RO established service 
connection for residuals of a low back injury with DDD at L4-
5 and L5-S1 and assigned a 20 percent disability rating.  The 
veteran timely appealed that decision.  

In his March 1994 notice of disagreement, the veteran 
explained that he had constant pain with radiation down both 
legs, right greater than left.  He had severe limitation of 
motion of the back due to pain.  

The veteran testified at a personal hearing in June 1994.  He 
was currently taking pain medication and muscle relaxants, as 
well as participating in physical therapy, for his back 
disability.  He was unable to bend a lot, walk or sit for 
long periods of time, or engage in any recreational 
activities.  His physicians had recommended surgery sometime 
in the future.  The veteran had been using a cane for six to 
eight months to help him walk.  His right leg sometimes gave 
out while he was walking.  The veteran explained that he 
experienced sharp pain that originated in the middle lower 
back and radiated down the front of the right leg and 
sometimes down the left leg.  For relief, he rested, took 
medications, or sometimes sat in a jacuzzi.  The veteran also 
indicated that he suffered a work-related injury in November 
1993 for which he was receiving some monetary compensation.   

Records from Robert Kunkle, M.D., indicated that the veteran 
was referred for evaluation in January 1994 for a low back 
injury incurred at work in November 1993.  Since that time, 
he had low back pain that radiated down the right leg.  The 
symptoms were worse with weight-bearing.  He was unable to 
lift or to stand or sit for long periods due to back pain.  
Dr. Kunkle noted that the veteran had a history of low back 
problems from military service, though the records were not 
available for review.  Examination revealed exaggerated 
lumbar lordosis, tenderness to palpation over the bilateral 
lumbar paraspinals, and marked limitation of motion.  
Lasegue's test was positive on the right.  Straight leg 
raising was positive on the right at 25 degrees.  Sensation 
to pinwheel was decreased throughout the right lower 
extremity.  X-rays showed degenerative disc spaces at L4-5 
and L5-S1.  The assessment was degenerative disc disease of 
the lumbar spine, rule out neural foramen encroachment with 
sciatica.  Subsequent records showed no improvement of 
symptoms with treatment.  It was noted that he was not 
considered a good candidate for surgery. 

VA outpatient medical records dated from July 1993 to August 
1994 generally showed complaints of low back and right leg 
symptoms.  Notes dated in July 1994 indicated that 
electromyography (EMG) showed no evidence of right lower 
extremity radiculopathy.   

In October 1994, the veteran underwent a VA orthopedic 
examination.  His complaints were essentially unchanged.  He 
took medication daily and used a back support for activities 
and lifting.  Every few weeks he had an exacerbation of pain 
and radiculopathy that required the use of a cane.  The right 
leg numbness was accompanied by weakness and the leg 
occasionally gave out.  The veteran participated in a home 
exercise program, physical therapy, and pain management 
treatment.  The examiner observed that the veteran appeared 
to favor his low back at times during the examination, though 
he was able to sit, stand, dress and undress, and get on and 
off the examination table without difficulty.  He was wearing 
a lumbar corset, which he removed and replaced without 
difficulty.  He was not using a cane.  Examination revealed 
mild flattening of the lumbar curvature with moderate to 
marked increased paraspinal muscle tone throughout the lumbar 
region.  There was mild tenderness to palpation of the 
paraspinal musculature, but none over the spinous processes.  
On forward flexion, the veteran was able to bring his 
fingertips to about his knees.  There was about 30 degrees 
lateral flexion bilaterally with good torsion of the spine.  
The veteran had low back discomfort with straight leg raising 
bilaterally and with knee motion against resistance.  
Neurologic examination was negative.  There was good strength 
throughout the muscles of the lower extremities.  The 
examiner commented that X-rays from May 1994 were unchanged 
from films taken in January 1993.  The examiner indicated 
that the findings were suggestive of chronic low back strain 
with possible degenerative changes.  He opined that the low 
back dysfunction was mild to moderate by most clinical and 
diagnostic parameters.     

The RO obtained additional VA outpatient medical records 
dated from August 1994 to June 1995.  Physical therapy 
discharge notes dated in September 1994 reflected improvement 
in the veteran's comfort with pool therapy and home exercise 
program.  However, subsequent treatment records showed 
continued low back symptoms and intermittent exacerbations.     

Pursuant to the Board's remand, the veteran was afforded 
another VA orthopedic examination in November 1998.  The 
examiner stated that he had reviewed the veteran's claims 
folder and medical records.  The veteran related that he was 
not currently under any treatment for his back disability.  
His symptoms had not improved with treatment.  He described 
persistent lower back pain that traveled to the front of the 
legs.  He took Motrin for pain.  On examination, the examiner 
noted that the veteran's gait was normal and he was able to 
walk on his heels and toes.  Range of motion studies revealed 
forward flexion to 20 degrees, backward extension to 5 
degrees, lateral flexion to 15 degrees bilaterally, and 
rotation to 20 degrees.  The veteran reported fairly severe 
pain with end block rotation.  However, the examiner 
commented that seated forward flexion was to 75 degrees.  
Similarly, at the completion of the examination, the veteran 
could sit up and bring his fingertips to mid calf, flexing 
his back beyond 75 degrees.  Physical examination of the back 
showed that it was symmetrical, with no evidence of 
hypertrophy or spasm.  There was diffuse tenderness to light 
touch.  Examination of the lower extremities revealed no 
weakness, atrophy, wasting, or fasciculations.  There was 
some variability and some functional give-way.  Sensation was 
intact to light touch and pinprick over all dermatomes.  
Reflexes were normal.  The examination report included a 
discussion of previous X-rays.  According to the examiner, 
the October 1998 MRI of the lumbar spine was essentially 
unremarkable, showing minimal degenerative changes and no 
evidence of disc protrusion.  The diagnosis was chronic low 
back pain.  The examiner commented that the examination was 
marred by functional pain behaviors.  Musculoskeletal and 
neurologic examinations were unremarkable.  There was a lack 
of objective findings to substantiate his functional pain 
behaviors.  There was no evidence of weakened movement, 
fatigability, or lack of coordination.  The examiner opined 
that the veteran no had impairment from either the service-
connected back injury or the subsequent work-related back 
injury.    

In addition, the RO obtained additional VA outpatient 
treatment records dated through July 1999.  These records 
generally reflected unchanged complaints and symptoms.  
During a September 1998 visit, the veteran reported that he 
had lost bladder control recently on two occasions.  Notes of 
a January 1999 neurosurgery consultation revealed continued 
complaints of pain in the low back that radiated to the right 
hip and anterior right thigh to the foot with occasional 
giving out of the right leg.  There had been no additional 
bladder incontinence.  An MRI performed in October 1998 
showed disc desiccation at L4-5 and L5-S1.  An EMG performed 
in November 1998 was normal.  Examination revealed normal 
strength throughout the lower extremities and normal 
neurologic function.  The assessment was chronic low back 
pain.  Surgical intervention was not recommended.      

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's low back disability is evaluated as 20 percent 
disabling under Diagnostic Code (Code) 5293, intervertebral 
disc syndrome.  38 C.F.R. § 4.71a.  A 20 percent rating is 
assigned when disability from intervertebral disc syndrome is 
moderate, with recurring attacks.  A 40 percent evaluation is 
in order when disability is severe, characterized by 
recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is warranted when disability 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

VA has determined that intervertebral disc syndrome involves 
loss of range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
Code 5293, even if the disability is already assigned the 
maximum rating available for limitation of motion under 
another diagnostic code.  VAOGCPREC 36-97.  

In this case, the veteran's low back disability is manifested 
by subjective complaints of low back pain that worsened with 
prolonged sitting or standing, limitation of low back motion, 
radiating pain primarily down the right leg, and right leg 
numbness and weakness.  He took pain medication and used a 
back brace and occasionally a cane.  Objectively, the 
evidence demonstrates significant limited motion of the 
lumbar spine on all maneuvers and diffuse tenderness over the 
lumbar paraspinal musculature.  In addition, there is some 
evidence of decreased sensation over the right thigh, 
discomfort with straight leg raising, and increased tone of 
the paraspinal musculature.  However, there is no evidence of 
spasm, absent reflexes, or other associated neurological 
abnormalities.  X-rays show mild degenerative disc disease at 
L4-5 and L5-S1.  EMGs are normal.  A recent MRI shows disc 
desiccation at L4-5 and L5-S1.

The Board acknowledges that the veteran has significant 
subjective complaints of pain.  In this regard, it should be 
noted that a 50 percent evaluation for dysthymia due to pain 
disorder is also in effect.  With regard to the evaluation of 
his back disability, however, a finding of functional loss 
due to pain must be supported by adequate pathology, as well 
as the visible behavior of the claimant.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  In this case, the November 1998 
VA orthopedic examiner specifically stated that there were no 
objective findings to substantiate the veteran's functional 
pain behaviors.  In addition, with respect to functional 
loss, there is no evidence of atrophy, weakness, swelling, 
deformity, fatigability, or incoordination.  Finally, VA 
orthopedic examiners have stated that the veteran has mild to 
moderate, if any, impairment from his service-connected low 
back disability.    

Considering the whole of the evidence of record, the Board 
cannot conclude that the overall disability picture more 
nearly approximates the criteria for severe disability 
required for a rating greater than 20 percent under Code 
5293.  38 C.F.R. § 4.7.  Therefore, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 20 percent for residuals of a low back injury 
with DDD.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5293. 


ORDER

Entitlement to an initial disability rating greater than 20 
percent for residuals of a low back injury with DDD is 
denied. 



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

